Exhibit 10.7(a)

NON-QUALIFIED STOCK OPTIONS

ISSUED UNDER

RYDER SYSTEM, INC. 2012 EQUITY AND INCENTIVE COMPENSATION PLAN

2012 TERMS AND CONDITIONS

The following terms and conditions apply to the non-qualified stock option
(“Option”) granted by Ryder System, Inc. (the “Company”) under the Ryder System,
Inc. 2012 Equity and Incentive Compensation Plan (the “Plan”) during the 2012
calendar year, as specified in the Stock Option Award Notification (the
“Notification”), to which these terms and conditions are appended. Certain terms
of the Option, including the number of Shares subject to the Option, the
exercise price, the vesting schedule and the expiration date, are set forth in
the Notification. The terms and conditions contained herein may be amended by
the Compensation Committee of the Company’s Board of Directors (the “Committee”)
as permitted by the Plan. Capitalized terms used herein and not defined shall
have the meaning ascribed to such terms in the Plan or in the Notification.

 

  1. General. The Option represents the right to purchase Shares on the terms
and conditions set forth herein and in the Plan, the applicable terms,
conditions and other provisions of which are incorporated by reference herein. A
copy of the Plan and the documents that constitute the “Prospectus” for the Plan
under the Securities Act of 1933, have been delivered to the Participant prior
to or along with delivery of the Notification. In the event there is an express
conflict between the provisions of the Plan and those set forth in these terms
and conditions, the terms and conditions of the Plan shall govern.

 

  2. Exercisability of Option. Subject to Sections 4 and 5 below, the Option
shall vest and become exercisable pursuant to the vesting schedule set forth in
the Notification and shall remain exercisable until the expiration date set
forth in the Notification, or such other expiration date designated by the
Committee pursuant to Section 7 of the Plan (the “Expiration Date”).

 

  3. Exercise Procedures. The Option, to the extent exercisable, may be
exercised by delivering to the Company’s stock administrator, notice of intent
to exercise in the manner designated by the stock administrator on behalf of the
Company which may vary based on the Participant’s position with the Company.
Payment of the aggregate exercise price and applicable withholding taxes shall
be made in the manner designated by the stock administrator on behalf of the
Company.

 

  4. Termination of Option; Forfeiture. Notwithstanding the vesting and
expiration dates set forth in the Notification, the Option will terminate upon
or following the termination of the Participant’s employment with the Company
and its Subsidiaries as described below. For purposes of these terms and
conditions, a Participant shall not be deemed to have terminated his or her
employment with the Company and its Subsidiaries if he or she is then employed
by the Company or another Subsidiary without a break in service.

 

  (a) Resignation by the Participant or Termination by the Company or a
Subsidiary other than for Cause: The unvested portion of the Option will
immediately terminate on the Participant’s last day of employment. The vested
portion of the Option will terminate at 12:01 a.m. on the 91st day following the
Participant’s last day of employment (but not later than the Expiration Date),
provided that if the Participant dies during such 90 day period, such portion of
the Option will terminate no earlier than 12:01 a.m. on the first anniversary of
the date of death (but not later than the Expiration Date) and provided further
that, if, upon such termination, the Participant is entitled to severance
benefits in the form of salary continuation, then the vested portion of the
Option will terminate at 12:01 a.m. on the 91st day following the date that
salary continuation is no longer payable to the Participant (but not later than
the Expiration Date).

 

1



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if the Participant is terminated by the Company
or a Subsidiary and is subsequently re-employed by the Company or a Subsidiary
prior to 12:01 a.m. on the 91st day following the later of (i) the last day of
employment or (ii) if applicable, the date that salary continuation is no longer
payable to the Participant, but in either case, not later than the Expiration
Date, then the vested, but unexercised, portion of the Options will remain
exercisable until the Expiration Date, unless terminated earlier pursuant
hereto.

In the event that the Participant voluntarily terminates his or her employment
with the Company or a Subsidiary and is subsequently re-employed by the Company
or a Subsidiary prior to 12:01 a.m. on the 91st day following the Participant’s
last day of employment (but not later than the Expiration Date), then the
vested, but unexercised, portion of the Options will remain exercisable until
the Expiration Date, unless terminated earlier pursuant hereto.

 

  (b) Retirement: If a Participant’s employment terminates for any reason (other
than for Cause, death or Disability) at a time when he or she is eligible for
Retirement, then the unvested portion of the Option will immediately terminate
on the Participant’s last day of employment, and the vested portion of the
Option will terminate upon the Expiration Date.

 

  (c) Termination due to Death: The unvested portion of the Option will
immediately terminate on the date of death, and the vested portion of the Option
will expire upon the Expiration Date. Following the Participant’s death, the
right to exercise such vested portion will pass to the Participant’s
Beneficiary.

 

  (d) Termination due to Disability: The unvested portion of the Option that
would otherwise have become vested during the three years following Disability
will continue to vest as scheduled (without regard to subsequent status
changes). The vested portion of the Option, including the portion that becomes
vested pursuant to the preceding sentence, will expire upon the Expiration Date.

 

  (e) Termination for Cause: Notwithstanding the foregoing provisions of this
Section 4, the entire Option, including the vested portion, will terminate
immediately upon the Participant’s termination of employment for Cause. To the
extent the Participant exercised any portion of the Option during the one year
period immediately prior to the date of such termination of employment for
Cause, the Company shall have the right to reclaim and receive from the
Participant all Shares delivered to the Participant upon such exercise, or to
the extent the Participant has transferred such Shares, the after-tax equivalent
value thereof (as of the date the Shares were transferred by the Participant) in
cash, and in each case upon receipt thereof, the Company shall return the
exercise price paid by the Participant.

 

  (f) Proscribed Activity: If, during the Proscribed Period but prior to a
Change of Control, the Participant engages in a Proscribed Activity, then any
portion of the Option still outstanding shall terminate and the Company shall
have the right to reclaim and receive from the Participant all Shares delivered
to the Participant upon the exercise of the Option during the one year period
immediately prior to, or at any time following, the date of the Participant’s
termination of employment, or to the extent the Participant has transferred such
Shares, the after-tax equivalent value thereof (as of the date the Shares were
transferred by the Participant) in cash, and in each case upon receipt thereof,
the Company shall return the exercise price paid by the Participant.

 

2



--------------------------------------------------------------------------------

  5. Change of Control. Notwithstanding anything contained herein to the
contrary, unless otherwise determined by the Committee prior to a Change of
Control, the Option will become fully vested and exercisable immediately prior
to a Change of Control, and, to the extent the Option is not cancelled upon such
Change of Control pursuant to Section 7 of the Plan, it shall remain outstanding
until the Expiration Date, but subject to earlier termination under the
circumstances described in Sections 4(e) and (f) above. For purposes of this
Section 5, the term Option shall refer only to those Options that are
outstanding at the time of the Change of Control and not to any unvested Options
that are terminated pursuant to Section 4 above, provided that, if (i) the
Participant’s employment was terminated by the Company other than for Cause or
Disability during the 12 month period prior to the Change of Control,
(ii) during such 12 month period, the Participant does not engage in a
Proscribed Activity, and (iii) the Committee determines, in its sole and
absolute discretion, that the decision related to such termination was made in
contemplation of the Change of Control, within 30 days following the Change of
Control, with respect to any portion of the Option which the Participant
forfeited upon the Participant’s termination of employment, the Participant
shall receive a lump sum cash payment per Share equal to the positive
difference, if any, between the Fair Market Value of a Share on the date that
the Change of Control occurs, and the exercise price per Share subject to the
Option.

 

  6. U.S. Federal, State and Local Income Withholding. The Option will be
treated as a non-qualified stock option, and therefore will be treated as wages
and subject to withholding taxes and reporting. The Option may not be exercised
unless the Participant makes arrangements satisfactory to the Company to ensure
that its withholding tax obligations will be satisfied. This Section 6 shall
only apply with respect to the Company’s U.S. federal, state, and local income
tax withholding obligations. The Company may satisfy any tax obligations it may
have in any other jurisdiction in any manner it deems, in its sole and absolute
discretion, to be necessary or appropriate.

 

  7. Definitions.

 

  (a) “Cause” shall have the meaning set forth in any individual, valid, written
agreement between the Participant and the Company or any Subsidiary, or, if none
exists, shall mean a determination of “Cause” under any applicable Severance
Plan, as in effect on the date of grant of the Option. Notwithstanding the
foregoing, unless otherwise set forth in any individual, valid, written
agreement between the Participant and the Company or any Subsidiary, during the
one year period following a Change of Control, in no event shall a failure to
meet performance expectations constitute Cause unless such failure was willful.

 

  (b) “Disability” means (i) the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months; (ii) the Participant
is, by reason of any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three months under an accident and health plan of the
Company; or (iii) a determination by the Social Security Administration that a
Participant is totally disabled.

 

  (c) “Proscribed Activity” means any of the following:

 

  (i)

the Participant’s breach or violation of (A) any written agreement between the
Participant and the Company or any of its Subsidiaries, including any

 

3



--------------------------------------------------------------------------------

  agreement relating to nondisclosure, noncompetition, nonsolicitation and/or
nondisparagement, or (B) any legal obligation it may have to the Company;

 

  (ii) the Participant’s direct or indirect unauthorized use or disclosure of
confidential information or trade secrets of the Company or any Subsidiary,
including, but not limited to, such matters as costs, profits, markets, sales,
products, product lines, key personnel, pricing policies, operational methods,
customers, customer requirements, suppliers, plans for future developments, and
other business affairs and methods and other information not readily available
to the public;

 

  (iii) the Participant’s direct or indirect engaging or becoming a partner,
director, officer, principal, employee, consultant, investor, creditor or
stockholder in/for any business, proprietorship, association, firm or
corporation not owned or controlled by the Company or its Subsidiaries which is
engaged or proposes to engage in a business competitive directly or indirectly
with the business conducted by the Company or its Subsidiaries in any geographic
area where such business of the Company or its Subsidiaries is conducted,
provided that the Participant’s investment in 1% or less of the outstanding
capital stock of any corporation whose stock is listed on a national securities
exchange shall not be treated as a Proscribed Activity;

 

  (iv) the Participant’s direct or indirect, either on the Participant’s own
account or for any person, firm or company, soliciting, interfering with or
inducing, or attempting to induce, any employee of the Company or any of its
Subsidiaries to leave his or her employment or to breach his or her employment
agreement;

 

  (v) the Participant’s direct or indirect taking away, interfering with
relations with, diverting or attempting to divert from the Company or any
Subsidiary any business with any customer of the Company or any Subsidiary,
including (A) any customer that has been solicited or serviced by the Company
within one year prior to the date of termination of the Participant’s employment
with the Company and (B) any customer with which the Participant has had contact
or association, or which was under the supervision of the Participant, or the
identity of which was learned by the Participant as a result of the
Participant’s employment with the Company;

 

  (vi) the Participant’s making of any remarks disparaging the conduct or
character of the Company or any of its Subsidiaries, or their current or former
agents, employees, officers, directors, successors or assigns; or

 

  (vii) the Participant’s failure to cooperate with the Company or any
Subsidiary, for no additional compensation (other than reimbursement of
expenses), in any litigation or administrative proceedings involving any matters
with which the Participant was involved during the Participant’s employment with
the Company or any Subsidiary.

 

  (d) “Proscribed Period” means the period beginning on the date of termination
of the Participant’s employment and ending on the later of (A) the one year
anniversary of such termination date or (B) if the Participant is entitled to
severance benefits in the form of salary continuation, the date on which salary
continuation is no longer payable to the Participant.

 

  (e)

“Retirement” means termination of employment for any reason (other than for
Cause or

 

4



--------------------------------------------------------------------------------

  by reason of death or Disability) upon or following attainment of age 55 and
completion of 10 years of service, or upon or following attainment of age 65
without regard to years of service; provided that, Retirement shall not be
deemed to occur unless such termination of service constitutes a separation from
service, as defined by Section 409A of the Code.

 

  8. Other Benefits. No amount accrued or paid under this Award shall be deemed
compensation for purposes of computing a Participant’s benefits under any
retirement plan of the Company or its Subsidiaries, nor affect any benefits
under any other benefit plan now or subsequently in effect under which the
availability or amount of benefits is related to the Participant’s level of
compensation.

 

5